ORDER
PER CURIAM.
Emerald Crossing, LLC (“Emerald”) appeals a judgment from the Circuit Court of St. Louis County denying its claims for negligence and breach of fiduciary duty against AHM Holdings, LLC (“AHM Holdings”) following a jury verdict. On appeal, Emerald asserts two claims of instructional error. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).